DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed on 5/3/21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The amendment necessitates the new ground(s) of rejection presented due to the added language of “determining a delay due to the transit time and then compensating for the delay when mapping the result of the analysis to the corresponding location on the sample” in claim 1, “portable” in claim 18, “the flexible sampling or transfer tube” in claim 23, and “first section of flexible tubing” in claim 33.
	Applicant argues that Applicant is correcting for transit time errors introduced during analysis which enables real time analysis. However, Examiner respectfully notes that the delay referred to the claims may be broad enough to read on compensating for any kind of delay, such as electrical signal propagation delay, or another constructively defined delay from the transit time, which amounts to mathematical manipulation that does not limit the claims. Examiner suggests clarifying how the compensating delay is calculated and/or what phenomenon is being fully compensated. 

Status of the Application
	Claim(s) 1-3, 6-7, 9-10, 15, 18-20, 22-26, 29, and 33-35 is/are pending.
	Claim(s) 2, 6-7, 9-10, 24-26, and 29 is/are withdrawn.
	Claim(s) 1, 3, 15, 18-20, 22-23, and 33-35 is/are rejected.

Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image1.png
    158
    934
    media_image1.png
    Greyscale

Claim(s) 1, 3, 15, 18, 20, 22 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Wu (US 20130037710 A1) in view of Wiseman et al. (US 20100078550 A1) [hereinafter Wiseman] and Cooks et al. (US 20130280819 A1) [hereinafter Cooks].
Regarding claim 1, Wu teaches a method of real-time analysis of a sample comprising: 
	liberating analyte material from the sample by an ambient ionisation process (see APCI, [0053]); 
	receiving the analyte material liberated from the sample at an entrance of a sampling or transfer tube (see fig 5, upper part of column tube, [0054]), the entrance of the sampling or transfer tube being open to ambient pressure (see [0060], also see APCI, [0053]), and the sampling or transfer tube connecting and extending between the ambient region containing the sample to an inlet of an ion analyser (see mass spectrometer, fig 5: 508, fig 10); 
	
	transferring said analyte material from said sample towards an inlet of the ion analyser using the sampling or transfer tube (see fig 5,10, [0054]) and transferring said analyte material through said inlet to the ion analyser (see same); 
	analysing said analyte material and/or ions derived from said analyte material at said ion analyser (see [0084,38]) to provide a result of the analysis; and 
	
	the method comprising: 
	determining a
	
	Wu fails to explicitly disclose detecting the presence of said analyte material at a first position upstream of the inlet of the ion analyser; mapping the result of the analysis to a corresponding location at the sample; and determining transit time of said analyte material using said detection at said first position; determining a delay due to the transit time and then compensating for the delay when mapping the result of the analysis to the corresponding location on the sample.
	However, Wiseman teaches a system to enable imaging mass spectrometry using APCI, said system comprising detecting the presence of analyte material at a first position [upstream of the inlet of the ion analyser] (in the IMS; see imaging using information from IMS, Wiseman, claim 20, which would be upstream of the analyser in the combination); mapping the result of the analysis to a corresponding location at the sample (see imaging, [0021]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Wiseman in 
	The combined teaching of Wu and Wiseman fails to explicitly disclose determining a delay due to the transit time and then compensating for the delay when mapping the result of the analysis to the corresponding location on the sample.
	However, Cooks teaches to compensate for a delay between sampling and detection, which affects accuracy of kinetic data, for on-line (real time) applications (see Cooks, [0097]), comprising  a system determining transit time of an analyte material using detection at said first position (see [0098]; note IMS, [0058]), and determining a delay due to the transit time and then compensating for the delay when recording the result (see e.g. [0098], using chronograph data to determine the transit time for different volumes of material, then adjusting the resulting error in delay to achieve the desired transit time). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Cooks in the system of the combined prior art, because a skilled artisan would have been motivated to look for ways to improve control over the system and improve accuracy of kinetic data for real time applications, including enabling the ability to compensate for undesirable delays, in the manner taught by Cooks. 

	Regarding claim 3, the combined teaching of Wu, Wiseman, and Cooks teaches the step of liberating analyte material from the sample comprises generating aerosol, smoke or vapour from the sample (see Wu, APCI, [0025,12]).
	Regarding claim 15, the combined teaching of Wu, Wiseman, and Cooks teaches said step of liberating analyte material from said sample comprises liberating analyte material by a rapid evaporative ionisation process (see ambient laser ablation/desorption, which provides evaporative ionization and is relatively rapid, Wu, claim 8; also note applicant’s published specification at [0078]). 

	Regarding claim 18, Wu teaches a system for analysis comprising: 
	a 
	a transfer or sampling tube (see fig 5,10, [0054]) for transferring said analyte material liberated from said sample by the 
	an ion analyser (see mass spectrometer, fig 5: 508, fig 10) situated downstream of said inlet for analysing said analyte material and/or ions derived from said analyte material (see same); 
	
	a processor (required for intended operation, see [0090]) for determining the 
	Wu may fail to explicitly disclose the ambient ionization probe being portable.
	However, in another embodiment, Wu teaches use of portable IMS systems for pharmaceutical applications (see Wu, [0099]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to provide the system to be portable to improve flexibility for pharmaceutical applications as taught by Wu. Further, it is noted that it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art.  In re Lindberg, 93 USPQ 23 (CCPA 1952).
	Wu fails to explicitly disclose a detector configured for detecting the presence of said analyte material at a first position upstream of the inlet of the ion analyser; and determining transit time using said detection at said first position. 
	However, Wiseman teaches a system to enable imaging mass spectrometry using APCI, said system comprising a detector (for e.g. IMS, see Wiseman, claim 20) for detecting the presence of analyte material at a first position [upstream of the inlet of the ion analyser] (in the IMS; see imaging using information from IMS, Wiseman, claim 20, which would be upstream of the analyser in the combination); and determining transit time using said detection at said first portion (required for IMS, see claim 20). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Wiseman in the system of the combined prior art to enable the ability to perform imaging mass spectrometry in the manner taught by Wiseman. Therefore, the combined teaching appears to disclose determining transit time of said analyte material using said detection at said first position (during IMS, determines transit time inside IMS tube).


	Regarding claim 20, the combined teaching of Wu, Wiseman, and Cooks teaches said ion analyser comprises a mass spectrometer (see Wu, [0049,10]).
	Regarding claim 22, the combined teaching of Wu, Wiseman, and Cooks teaches said probe comprises a rapid evaporative ionisation probe (see ambient laser ablation/desorption, which provides evaporative ionization and is relatively rapid, Wu, claim 8; also note applicant’s published specification at [0078]). 

Claim(s) 33-35 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Wu, Wiseman, and Cooks, as applied to claim 1 above, and further in view of Verentchikov et al. (US 20110192969 A1) [hereinafter Verentchikov].
	Regarding claim 33, Wu teaches a method of analysis comprising: 
	liberating analyte material from a sample by an ambient ionisation process (see APCI, [0053]); 
	receiving the analyte material liberated from the sample at an entrance of a sampling or transfer tube (see fig 5, upper part of column tube, [0054]), the entrance of the sampling or transfer tube being open to ambient pressure (see [0060], also see APCI, [0053]), and the sampling or transfer tube connecting and extending between the ambient region containing the sample to an inlet of an ion analyser (see mass spectrometer, fig 5: 508, fig 10); 
	transferring said analyte material from said sample towards an inlet of the ion analyser using the sampling or transfer tube (see fig 5,10, [0054]) and transferring said analyte material through said inlet to the ion analyser (see same), 

	analysing said analyte material and/or ions derived from said analyte material at said ion analyser (see [0084,38]); 
	the method further comprising: 
	determining a
	Wu fails to explicitly disclose wherein the sampling or transfer tube comprises one or more sections of flexible tubing extending between the ambient region containing the sample to an inlet of an ion analyser including a first section of flexible tubing
	However, Verentchikov teaches a system to direct ions to a mass spectrometer, using sections of flexible tubing (see Verentchikov, [0110,112]) extending between the ambient region containing the sample to an inlet of an ion analyser (between ambient and UHV for mass spectrometer, see [0111]) including a first section of flexible tubing (see [0110]), which enables the ability to flexibly provide trapping, damping, branching, or various other ion control before mass spectrometry (see [0112], figs 10a-l). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Verentchikov in the system of the combined prior art because a skilled artisan would have been motivated to look for ways to improve operation of the system (note use of quadrupole interface in Wu, [0096], and improvement to them in Verentchikov, [0018]), including using the flexible tube structures to enable additional operations such as trapping, damping, and branching, in the manner taught by Verentchikov. 
	Wu fails to explicitly disclose detecting the presence of said analyte material at a first position upstream of the inlet of the ion analyser and the first section of flexible tubing; and determining transit time of said analyte material using said detection at said first position.
	However, Wiseman teaches a system to enable imaging mass spectrometry using APCI, said system comprising a detector (for e.g. IMS, see Wiseman, claim 20) for detecting the presence of analyte material at a first position [upstream of the inlet of the ion analyser] (in the IMS; see imaging using information from IMS, Wiseman, claim 20, which would be upstream of the analyser in the combination); and determining transit time using said detection at said first portion (required for IMS, see claim 20). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Wiseman in the system of the combined 
	It is further noted that the determination of transit times was well known in the art at the time the application was effectively filed. For example, Cooks teaches to compensate for a delay between sampling and detection, which affects accuracy of kinetic data, for on-line (real time) applications (see Cooks, [0097]), comprising  a system determining transit time of an analyte material using detection at said first position (see [0098]; note IMS, [0058]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Cooks in the system of the combined prior art, because a skilled artisan would have been motivated to look for ways to improve control over the system and improve accuracy of kinetic data for real time applications, including enabling the ability to compensate for undesirable delays, in the manner taught by Cooks. 

	Regarding claim 34, the combined teaching of Wu, Wiseman, Cooks, and Verentchikov teaches the sampling or transfer tube comprises one or more sections of flexible tubing (see Verentchikov, [0110]) extending between the ambient region containing the sample to an inlet of an ion analyser including a first section of flexible tubing (see [0111]); wherein the detector is configured to detect the presence of analyte material at the first position wherein the first position is upstream of the inlet of the ion analyser and of the first section of flexible tubing (see Wu, fig 12, region between MS and IMS).
	Regarding claim 35, the combined teaching of Wu, Wiseman, Cooks, and Verentchikov may fail to explicitly disclose the ambient ionization probe being portable. However, in another embodiment, Wu teaches use of portable IMS systems for pharmaceutical applications (see Wu, [0099]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to provide the system to be portable to improve flexibility for pharmaceutical applications as taught by Wu. Further, it is noted that it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art.  In re Lindberg, 93 USPQ 23 (CCPA 1952).

Claim(s) 19 and 23 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Cooks et al. (US 20130280819 A1) [hereinafter Cooks] in view of Wu (US 20130037710 A1).
	Regarding claim 23, Verentchikov teaches a flexible sampling or transfer tube (see e.g. fig 10a-l, [0112]) for interfacing with, and transferring analyte material from, an ambient ionization probe to an 
	Verentchikov fails to explicitly disclose to detect the presence of analyte material at a first position within said sampling or transfer tube.
	However, Wu teaches using an additional upstream IMS ionization and detection system to enhance efficiency of the overall measurement operation and detection (see Wu, e.g. [0054]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Wu in the system of the combined prior art, including in the flexible upstream part of the system of Verentchikov, because a skilled artisan would have been motivated to learn more information about the sample and improve ionization and measurement efficiency, in the manner taught by Wu.

	Regarding claim 19, the combined teaching of Verentchikov and Wu teaches a system for analysis comprising: an ionization probe (some kind of probe structure, for laser/APCI/etc, see Wu, cl 8) for liberating analyte material from a sample (see [0053]); a transfer or sampling tube as claimed in claim 23 (see above) for transferring said liberated analyte material from said sample to an inlet (see fig 5,10); an ion analyser (see mass spectrometer, fig 5: 508, fig 10) situated downstream of said inlet (see fig 10) for analysing said analyte material and/or ions derived from said analyte material (see e.g. [0056]); a detector (see IMS, fig 5) configured for detecting the presence of said analyte material at a first position (e.g. in IMS) within or along said sampling or transfer tube (in flexible part, see Verentchikov, fig 10a-l, [0112]). 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881